DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2021 has been entered.


Election/Restrictions

Claims allowable. The restriction requirement between various inventions , as set forth in the Office action mailed on 2/10/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 2/10/2020 is withdrawn.  Claims 103-15 and 118-122, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendment
Receipt is acknowledged of the amendment filed 1/25/2021.  Claims 63, 65, 67, 70-79, 82-83, 86-90, 103, 106-107, 109-122 are amended, claims 123-137 are new, and claims 63-65, 67, 70-79, 82-90, 103-127 are currently pending.

Allowable Subject Matter
Claims 63-65, 67, 70-79, 82-90, 103-127 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, taken alone or in combination with other references, neither teaches nor suggests two conical diffraction gratings arranged to split beams into second through fifth beams as claimed, and particularly to arrange the conical gratings such that a zero-order beam from a first grating impinges a second grating and the higher order diffracted beams comprise “output radiation beams” from the beam-splitting apparatus.
In particular, in the 1/25/2021 Remarks, Applicant states that the conical diffraction grating would “change the principle of operation of Degunther”.  This is seen as a statement affirming the interpretation that the claimed “conical diffraction grating” is not merely limiting the grating as structurally capable of performing diffraction within a conical arrangement of planes of incidence and emission.  The claim is interpreted specifically as requiring an arrangement of the beam splitting apparatus as a whole (i.e. the orientation of incident light in addition to the structure of the grating itself) as operating in a conical diffraction arrangement.  In other words, 
Prior art is cited as pertinent.  The prior art “Beam separator for high-order harmonic radiation in the 3-10 nm spectral region” by Frassetto et al. discloses a beam splitting arrangement relying on two conical diffraction gratings arranged to receive sequential illumination. In Fig. 1 it is shown that the high-order diffracted breams from grating G1 impinge on grating G2 for subsequent diffraction and beam control.  There is no apparent motivation to modify this Frassetto arrangement such that the zero-order beam of the first grating forms the incident beam on the second grating.  Other cited prior art falls short of obviating the claimed invention as well.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337.  The examiner can normally be reached on 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872